Citation Nr: 0924175	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain with degenerative changes at 
L4-5 and L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for L4-S1 radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1994 to 
January 1997.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, granted entitlement to service connection for 
a chronic lumbosacral strain and assigned an initial 
noncompensable disability rating, effective March 9, 1998.  

In March 1999, the Veteran provided testimony at a hearing 
before a hearing officer at the RO.  In addition, he also 
provided testimony at a November 2001 hearing before the 
undersigned at the Board's Central Office in Washington, D.C.  
Transcripts of both hearings are of record

In a May 1999 rating decision, the Veteran was awarded a 10 
percent rating for lumbosacral strain, effective March 3, 
1998, the original date of service connection.  A rating of 
20 percent, also effective March 3, 1998, was assigned in a 
May 2000 rating decision.

After undertaking further development, the Board issued a 
decision in March 2002.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Court granted a joint motion to vacate 
the March 2002 decision and remand the appeal to the Board.

The Veteran's appeal was previously before the Board in March 
2005 and June 2007 when the Board remanded the case for 
further action by the originating agency.

In its March 2002 and June 2007 decisions, the Board noted 
that the Veteran had raised a claim of entitlement to service 
connection for a knee disability as secondary to his service-
connected back disability.  This matter was referred to the 
RO in both Board decisions; however, no action has been taken 
on the claim.  It is once again referred to the agency of 
original jurisdiction (AOJ) for the appropriate action.  

In a November 2007 rating decision, the Veteran was awarded a 
separate 10 percent rating for radiculopathy of the right 
lower extremity, effective September 23, 2002.  The 
diagnostic codes for rating disabilities of the spine provide 
for the assignment of separate ratings for neurologic 
disability.  Therefore, the initial rating for the 
radiculopathy of the right lower extremity is considered to 
be part of the appeal for a higher initial rating for the low 
back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent VA examinations of his lumbar spine 
disability were conducted in August 2005.  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In his June 2009 informal hearing presentation, the 
Veteran's representative related that the Veteran had 
reported a worsening of his disability since the last 
examination.  He specifically noted that he experienced loss 
of function during flare-ups of pain and symptoms such as 
radiating pain, weakness, and loss of reflexes.  

The Board accepts the representatives report that the Veteran 
has related a worsening of the disability.  As the Veteran is 
competent to provide an opinion that his disability has 
worsened, a new VA examination is necessary.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his service-
connected low back disability and any 
lower extremity radiculopathy.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  The examiner should 
determine whether the disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flareups, 
or pain.

The examiner should specifically identify 
any neurologic impairment due to the 
service-connected back disability.  Any 
sensory or motor impairment in the lower 
extremities due to service-connected 
disability should be identified.  The 
examiner should provide an opinion as to 
the affected nerves and whether there is 
mild, moderate, moderately severe, or 
severe incomplete paralysis, neuralgia or 
neuritis; or cause complete paralysis of 
the affected nerve.  

The examiner should report the frequency 
and duration of any episodes of 
intervertebral disc syndrome, that 
require bed rest prescribed by a 
physician and treatment by a physician. 

2.  If any benefit sought remains denied, 
a supplemental statement of the case 
should be issued before the case is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

